On the 31st day of May, 1929, Rennie Bailey, as guardian for Chester Bailey, a minor, brought this suit in equity against Cue Runyan to disaffirm a contract for the purchase and sale of an automobile, and to recover the sum of $863 alleged to have been paid by said minor for said automobile. On the 4th day of November, 1929, the defendant moved to transfer the case to the circuit court. The case was duly transferred to the circuit court and was tried there.
According to the evidence for the plaintiff, Chester Bailey is a minor, seventeen years of age, and purchased an automobile from the defendant. He agreed to give the defendant an old car, valued at $150 and $648 in money. He delivered the old car to the defendant, and gave him a check on the Bank of Dierks for the sum of $648. The check was paid on the 4th day of March, 1929. The check was paid with money which the mother of Chester Bailey had placed in the bank.
According to the testimony of the minor, his mother had given him $975 by putting that amount of money in the bank on the morning he purchased the automobile. The minor testified that the money came from his father's estate, and the court held that this was immaterial. No exceptions were saved to the ruling of the court. The minor was married on the 21st day of July, 1929. His mother had died before the instigation of the present suit. The minor admitted spending the balance of the $975 which his mother had put in the bank for him.
According to the testimony of Mrs. Sally Young, she was the sister and guardian of the minor, and he had purchased the automobile in question from Mr. Runyan. She testified that, at the time of the death of her father, her mother did not have any money of her own, and that all the money she had after her father's death came from his estate. It was then offered to prove by her that the money her mother advanced to Chester Bailey was money from her father's estate. The witness *Page 757 
admitted that her mother at the time of the purchase of the automobile might have had money which did not come from her father's estate. She saved her exceptions to the refusal of the court to allow her to testify that the money which her mother had advanced to Chester Bailey with which to buy the automobile had come from her father's estate.
According to the evidence for the defendant, he did not sell the automobile to the minor, but sold it to his mother. The minor made application to him to buy an automobile, and Runyan declined to sell him one. He told him that he would have to get his mother to buy it for him. Runyan had previously sold an automobile to the mother of the minor; and, after using it a while, she had traded it for another second-hand automobile. The mother of the minor then delivered the second-hand car to Runyan, and was to be allowed $150 for it when she purchased a new automobile. Mrs. Bailey purchased the automobile herself from one of the salesmen of Runyan, and told him that she would send her son for it, and that her son would pay him for her.
There was a verdict and judgment for the defendant, and the case is here on appeal.